No. 1:20-ap-00020   Doc 1-1   Filed 04/29/20   Entered 04/29/20 13:16:10    Page 1 of 4




                                                                           EXHIBIT A
No. 1:20-ap-00020   Doc 1-1   Filed 04/29/20   Entered 04/29/20 13:16:10    Page 2 of 4




                                                                           EXHIBIT A
No. 1:20-ap-00020   Doc 1-1   Filed 04/29/20   Entered 04/29/20 13:16:10    Page 3 of 4




                                                                           EXHIBIT A
No. 1:20-ap-00020   Doc 1-1   Filed 04/29/20   Entered 04/29/20 13:16:10    Page 4 of 4




                                                                           EXHIBIT A
